Citation Nr: 0824407	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD, including due 
to personal assault.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1992 to 
May 1996.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In her March 2005 substantive appeal (on VA Form 9), the 
veteran requested a hearing at the RO before a member 
(Veterans Law Judge) of the Board.  This type of hearing is 
commonly referred to as a Travel Board hearing.  However, the 
veteran subsequently informed the Board that she could not 
report for the hearing scheduled for May 2008.  She did not 
offer an explanation or request to reschedule her hearing.  
Therefore, her hearing request is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2007).

In this decision the Board is reopening the claim for PTSD on 
the basis of new and material evidence, and then remanding 
the case to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration 
before readjudicating the claim on the underlying merits.  


FINDINGS OF FACT

1.  An unappealed December 1999 rating decision denied 
service connection for PTSD because there was no competent 
evidence at the time of that decision diagnosing PTSD as a 
current disability.  

2.  However, additional evidence received since that December 
1999 rating decision is not cumulative of evidence already of 
record, is relevant and raises a reasonable possibility of 
substantiating this claim.  In particular, VA treatment 
records from 2000-2008 confirm the veteran now at least has a 
current diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The December 1999 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).  

2.  But new and material evidence has been submitted since 
that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 
5108 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 
3.159 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Since the Board is reopening the claim for service connection 
for PTSD on the basis of new and material evidence, there is 
no need to discuss whether the veteran has received 
sufficient notice insofar as the specific reasons for the 
prior, December 1999 denial - because even if she has not, 
this is inconsequential and, therefore, at most harmless 
error because the Board is reopening her claim regardless.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Soyini v. 
Derwinski, 1 Vet. App. 541, 546 (1991).  

Unfortunately, though, the AMC must still fulfill other 
aspects of the duties to notify and assist.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  And this is why the Board is remanding the 
claim, rather than immediate readjudicating it on the 
underlying merits.




Analysis - Petition to Reopen Claim for Service Connection 
for PTSD

An earlier December 1999 rating decision had initially 
considered and denied the veteran's claim for service 
connection for PTSD, and became final and binding on her 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).  

The veteran filed a formal petition to reopen this claim in 
October 2003.  Therefore, amended regulations with respect to 
new and material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

In the April 2004 rating decision on appeal, the RO denied 
the petition to reopen based on a lack of new and material 
evidence, and as such, did not proceed to adjudicate the 
issue of service connection for PTSD on the merits.  
Regardless, though, the Board must make its own threshold 
preliminary determination of whether to reopen based on the 
receipt of new and material evidence, because it affects the 
Board's jurisdiction to adjudicate the underlying claim on 
the merits on a de novo basis.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  

When determining whether a claim should be reopened, the 
Board performs here a two-step analysis.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").  

In the prior December 1999 decision, the RO had denied the 
claim for service connection for PTSD because there was no 
competent evidence of a diagnosed PTSD disability, current to 
the time of the rating decision.  The December 1999 rating 
decision rested strongly on the findings of the September 
1999 VA compensation examination report, which gave a 
confirmed diagnosis only as to dysthymic disorder, but not 
PTSD.  Indeed, the examiner specifically declined to diagnose 
her with PTSD, stating that she "presented some symptoms of 
PTSD, but does not meet the criteria for diagnosis of PTSD."  

The evidence of record at the time of the December 1999 
rating decision consisted of her original claim application, 
the September 1999 VA compensation examination report, and 
Vet Center and VA outpatient treatment records throughout 
1999.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since that final 
December 1999 rating decision.  Since that decision, crucial 
additional medical records were submitted, namely VA 
treatment records from 2000-2008, many of which list a 
diagnosis of PTSD and detail ongoing treatment for the 
disorder.  Since the absence of a diagnosis of PTSD was the 
basis for the December 1999 rating decision, these newly 
submitted medical records listing this diagnosis are both new 
and material.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  

In addition to a diagnosis of PTSD, the veteran also has 
provided additional details concerning her alleged in-service 
stressors through numerous personal statements, lay 
statements submitted on her behalf, and the reported history 
to the January 2004 VA examiner.  Several of these statements 
include details of claimed sexual assaults while still 
serving in the military.  Although her statements alone are 
insufficient to verify the alleged incidents, there are now 
sufficient details to conduct a meaningful search in an 
attempt to verify some of the alleged incidents, which was 
lacking at the time of the December 1999 rating decision.  

Accordingly, the Board concludes that new and material 
evidence has been submitted since the December 1999 rating 
decision; thus, the claim for service connection for a PTSD 
must be reopened.  It is important for the veteran to 
understand that the standard for reopening a claim is low and 
does not necessarily indicate that the claim will be finally 
granted.  

Unfortunately, although there is sufficient evidence to 
reopen this claim for service connection for PTSD, there is 
simply not enough competent medical evidence of record to 
allow the Board to adjudicate this decision on the merits.  

ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to PTSD.  To this extent only, the 
appeal is granted.  

REMAND

Further development is needed before the Board can adjudicate 
this claim for service connection for PTSD on the merits.  
The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2007); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran has reported several stressors that resulted in 
PTSD.  See her August 2004 notice of disagreement (NOD), 
August 2004 supporting statement, and December 2003 
supporting statement and lay statements from her sister and 
superior.  Primarily and in particular, she claims that:
1.)  she was raped on several occasions by a fellow soldier 
in Barstow, California, while living off-base while stationed 
in Ft. Irwin, in April 1995; she goes on to name the alleged 
rapist, a serviceman, in her August 2004 supporting statement 
and provides his social security number; 
2.)  she was anally raped by a fellow soldier while stationed 
in Kitzingen, Germany, while assigned to Charlie Company 
123rd Signal Battalion; and again, names the accused and 
provides his social security number.  See her August 2004 
supporting statement.  Significantly, service medical records 
(SMRs) for March 1993 possibly corroborate this incident, as 
she was treated at that time for anal fissures, blood in her 
stool and rectal pain; 
3.)  she apparently was the victim of a third rape, but this 
time by an unknown assailant, on an unspecified evening in 
1994 while stationed in Kitzingen, Germany, while assigned to 
Charlie Company 123rd Signal Battalion.  Indeed, she awoke to 
find herself wearing no underpants, contrary to her usual 
habits; 
4.)  she was cleaning the linen room at Fort Irwin, 
California, in May 1995, when she was physically assaulted by 
the father of her unborn child.  She was approximately three 
months pregnant at the time; 
5.)  a large tent caved in upon her, trapping her underneath 
on a rainy night, for up to half an hour.  This is claimed to 
have occurred while stationed in Kitzingen, Germany, while 
assigned to Charlie Company 123rd Signal Battalion, on an 
unspecified night in 1994; 
6.)  she was diagnosed for pregnancy in-service, and 
apparently had a miscarriage which she alleges the military 
hospital covered up, when they informed her that she was 
never pregnant after all.  She asserts "I still to this day 
sometimes grieve the loss of my first child;" and 
7.)  while working in her MOS as a wire systems installer 
(listed on her DD Form 214), she was reassigned to work for 
the Company Commander who yelled at her and otherwise 
verbally harassed her.  She added, "[h]e totally belittled 
me."  

Thus, there are at least four instances of personal assault 
alleged in detail by the veteran.  There are special 
development procedures pertaining to the processing of a 
claim, as here, for service connection for PTSD based on 
personal assault.  VA has special evidentiary development 
procedures, including the interpretation of behavioral 
changes by a clinician and interpretation in relation to a 
medical diagnosis.  See Patton v. West, 12 Vet. App. 272 
(1999) (citing VA Adjudication Procedural Manual M21-1, Part 
III, paragraph 5.14(c) (Aug. 1, 2006)).  These special 
evidentiary procedures for PTSD claims based on personal 
assault are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); see 
also Cohen, 10 Vet. App. 128.  

Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In these situations, it is not 
unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  The victims 
of this type of trauma may not necessarily report the full 
circumstances of it for many years after it occurred.  Thus, 
when a PTSD claim is based on a personal assault in service, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3); see also Patton, 12 
Vet. App. at 277.  

Examples of such evidence include, but are not limited to:  
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

The Court has set a relatively low bar for interpreting a 
claim for PTSD as one involving a personal assault stressor 
for which the provisions of 38 C.F.R. § 3.304(f)(3) are 
applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 
200 (2006) (veteran alleged that his sergeant kicked him down 
a set of stairs).  

Moreover, VA itself has defined personal assault very broadly 
to include an event of human design that threatens or 
inflicts harm.  Examples of personal assault include rape, 
physical assault, domestic battery, robbery, mugging, 
stalking, and harassment.  See VA Adjudication Procedure 
Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 
30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-
1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) 
(Dec. 13, 2005).  

As a consequence, it is important to address and consider the 
applicability, or at least the potential applicability, of 
38 C.F.R. § 3.304(f)(3) in claims of entitlement to service 
connection for PTSD where the appellant describes any type of 
action or occurrence that could generally be described as 
constituting an "assault" or "harassment" during service, 
even if it is unclear whether the appellant is actually 
claiming PTSD based on that alleged assault or harassment.  

As such, VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  

The veteran has not received this required notice.  So, on 
remand, the AMC must issue a proper notice letter to her 
explaining the evidence necessary to corroborate a stressor 
during service to support her claim for service connection 
for PTSD based on a personal assault, pursuant to 38 
C.F.R. § 3.304(f)(3).  This requirement is consistent with 
the VCAA's duty to inform her of the information and evidence 
needed to substantiate her claim.  See 38 C.F.R. § 3.159(c).

Since the veteran provided some details as to names and 
locations, it is possible that these stressors may be capable 
of verification.  Accordingly, after first giving the veteran 
another opportunity to provide specific information about her 
claimed in-service stressors, the AMC should (regardless of 
whether the veteran responds, but after giving sufficient 
time to respond) attempt to independently verify the 
occurrence of the claimed incident through the U.S. Army and 
Joint Services Records Research Center (JSRRC).  See 38 
U.S.C.A. § 5103A (b)(3); 38 C.F.R. § 3.159(c).  

In doing so, the AMC is reminded that requiring corroboration 
of every detail, including the veteran's personal 
participation, defines "corroboration" far too narrowly.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Rather, an 
appellant only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  

Subsequent to the AMC's attempts to verify the alleged 
stressors, the veteran should be afforded a VA psychiatric 
examination to determine whether the veteran suffers from 
PTSD as a result of the verified stressor(s).  See 
38 U.S.C.A. § 5103A(d)(1)(2).  

Importantly, in that regard, the Board concludes the veteran 
has already submitted sufficient evidence to meet the 
relatively low threshold of the third McClendon element.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
Indeed, the veteran has submitted several items of medical 
evidence and lay statements amounting to a credible history 
of nearly continuous symptoms of PTSD since service.  
38 C.F.R. § 3.303(b) (2007); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  These include a letter confirming Army 
alcohol treatment from 1995 to 1996 (possible alternative 
evidence of personal assault under 
38 C.F.R. § 3.304(f)(3) (2007)), Vet Center treatment records 
throughout 1999, the September 1999 and January 2004 VA 
compensation examination reports, VA treatment records from 
2000 - 2008, and numerous personal statements she submitted.  
The Board finds her assertions of a continuity of PTSD 
symptomatology to be credible, as they are repeated 
throughout the record since service, are supported by regular 
medical treatment, and remain uncontradicted.  

Moreover, medical opinions in cases of personal assault for 
PTSD are exceptions to the general rule - as, for example, 
announced in Moreau v. Brown, 9 Vet. App. 389, 396 (1996), 
that an opinion by a medical professional based on a post-
service examination cannot be used to establish the 
occurrence of a stressor.  38 C.F.R. § 3.304(f)(3); VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, 
Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1 ,2006).  

So based on this evidence and the Court's decisions in 
McLendon and Moreau, a VA medical examination and opinion are 
needed to determine the nature and etiology of the veteran's 
current PTSD.  However, as discussed, such an examination 
will only be appropriate after the AMC has concluded 
appropriate steps have been taken to verify the veteran's 
claimed stressors.  

Accordingly, the claim is REMANDED for the following 
development and consideration:  

1.	Send the veteran an appropriate PTSD stressor 
development letter.  She must be notified that an 
alleged personal assault, including Military Sexual 
Trauma (MST) in service may be corroborated by 
evidence from sources other than her service 
records, as defined in 38 C.F.R. § 3.304(f)(3).  
All specific examples of alternative sources of 
evidence listed in this regulation must be included 
in the notification letter.  

2.	Afford the veteran an additional opportunity to 
provide information regarding her alleged in-
service stressors that led to her PTSD.  Such 
information should include the dates (month and 
year), assigned unit, location, and the full names 
of individuals, if any, for each of the events in 
question.  The veteran is advised that this 
information is vitally necessary, and that she must 
be as specific as possible, since without such 
detailed information, an adequate search for 
verifying information cannot be conducted.  

3.	Forward the veteran's stressor information to the 
U.S Army and Joint Services Records Research Center 
(JSRRC), and any other appropriate records 
depository, for research into corroboration of the 
claimed stressors.  The JSRRC should be provided a 
copy of any information obtained above.  The AMC 
should also follow up on any additional action 
suggested by JSRRC.  Thus far, she has claimed 
several in-service stressors, including four 
personal assault stressors.  See her August 2004 
notice of disagreement (NOD), August 2004 
supporting statement, and December 2003 supporting 
statement and lay statements from her sister and 
superior.  Primarily and in particular, she claims 
that:
a.)	she was raped on several occasions by a fellow 
soldier in Barstow, California, while living 
off-base while stationed in Ft. Irwin, in 
April 1995; she goes on to name the alleged 
rapist, a serviceman, in her August 2004 
supporting statement and provides his social 
security number; 
b.)	she was anally raped by a fellow soldier while 
stationed in Kitzingen, Germany, while 
assigned to Charlie Company 123rd Signal 
Battalion; and again, names the accused and 
provides his social security number.  See her 
August 2004 supporting statement.  
Significantly, service medical records (SMRs) 
for March 1993 possibly corroborate this 
incident, as she was treated at that time for 
anal fissures, blood in her stool and rectal 
pain; 
c.)	she apparently was the victim of a third rape, 
but this time by an unknown assailant, on an 
unspecified evening in 1994 while stationed in 
Kitzingen, Germany, while assigned to Charlie 
Company 123rd Signal Battalion.  Indeed, she 
awoke to find herself wearing no underpants, 
contrary to her usual habits; 
d.)	she was cleaning the linen room at Fort Irwin, 
California, in May 1995, when she was 
physically assaulted by the father of her 
unborn child.  She was approximately three 
months pregnant at the time; 
e.)	a large tent caved in upon her, trapping her 
underneath on a rainy night, for up to half an 
hour.  This is claimed to have occurred while 
stationed in Kitzingen, Germany, while 
assigned to Charlie Company 123rd Signal 
Battalion, on an unspecified night in 1994; 
f.)	she was diagnosed for pregnancy in-service, 
and apparently had a miscarriage that she 
alleges the military hospital covered up, when 
they informed her that she was never pregnant 
after all.  She asserts "I still to this day 
sometimes grieve the loss of my first child;" 
and
g.)	while working in her MOS as a wire systems 
installer (listed on her DD Form 214), she was 
reassigned to work for the Company Commander 
who yelled at her and otherwise verbally 
harassed her.  She added, "[h]e totally 
belittled me."  

4.	After associating with the claim file all available 
records and/or responses received from each 
contacted entity, please prepare a report detailing 
the occurrence of any specific in-service stressors 
deemed established by the record.  This report is 
then to be added to the veteran's claim file.  If 
no stressors have been verified, then the AMC 
should so state in its report.  

5.	Subsequently, after taking appropriate steps for 
verification of the claimed stressors, schedule the 
veteran for a VA psychiatric examination and 
opinion.  The examination should include any 
necessary diagnostic testing or evaluation.  The 
veteran is hereby advised that failure to report 
for this scheduled VA examination, without good 
cause, may have adverse consequences on her claim.  
The claim file, a separate copy of this remand, a 
summary and listing of the in-service stressor(s) 
found by the AMC to be corroborated by the 
evidence, and a summary of any unverified 
allegations of personal assault stressors must be 
provided to the examiner for review.  
The examination report must state whether 
this review was accomplished.  

Based on a comprehensive review of the claim file 
and independent examination, the examiner is asked 
to confirm whether the veteran has a current PTSD 
disability.  If she does, then the examiner must 
also provide an opinion as to whether it is at 
least as likely as not (a 50 percent or greater 
probability) that her current PTSD is related to 
any of the veteran's claimed in-service stressors.  

The examiner should be instructed that only the 
allegations of personal assault stressors (whether 
verified or not) and the remaining verified events 
(i.e., stressors not related to personal assault) 
listed by the AMC may be considered as stressors.  

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.  

6.	Then, after giving the veteran time to 
respond to the additional notice, 
readjudicate her claim for service 
connection for PTSD, in light of any 
additional evidence received since the 
March 2008 supplemental statement of the 
case (SSOC) and the results of the VA 
compensation examination discussed 
above.  If this claim is not granted to 
her satisfaction, send her and her 
representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
this remaining claim.  




The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





 Department of Veterans Affairs


